Amy Stevenson

 

 

 

 

 

 

  

 

 

 

EEOC vy,
Wal-Mart Stores East, L.P, September 21, 2018
Page 1 Page 3
1 IN THE UNITED STATES DISTRICT COURT 1 Check Charge
215
2 FOR THE EASTERN DISTRICT OF WISCONSIN 2
MOEN. cece ese ew enaanens teeneeenseeee i154
Do caeewe reece ces n eset eeseeeee ewe seen cnsneeessanenneceecces 3 Exhibit 38 - BEOC Interview of Amy Stevonnon....... 163
Exhibit 39 - Coaching For Improvement Policy At
4 EQUAL EMPLOYMENT OPPORTUNITY 4 Wal-Mart...... seankees snieeaaalsew eagle é 206
COMMISSION, Exhibit 40 - Wal-Mart's Discrimination &
5 5 Haranoment Provontion Policy....... 4.6 207
7 Plaintiff, 7 Exhibit 41 - Mah -Naxe"s Open Door Communication 21
POLLCY i ee cere eceene Pew eee e tees eee aee o
-va- Case No. 1:17-cv-00070 Exhibit 42 - Wal-Martin Haraosment POLCY sce eee eens 210
7 7 Exhibit 43 - Wal-Mart's Field Attendance and
WAL-MART STORES EAST, L.P., Punctuality Policy,...... Eu-vieie'eraje ieiereie)- LL
8 8 Exhibit 44 - Printout From the Company's
Defendant. Attendance and Tracking System For
9 9 Morlo For the Datos Indicated......... 213
om ne eee eae nee sent e eee e a nen ee wenn e enna neeesceeceecss Exhibit 45 - Complaint WLth DOJ.....ccceseccesscce, 223
10 10 Exhibit 46 - Notea of a Phone Convoraation Between
Me. Stevenson and Somoone At the EEOC
11 Video Examination of AMY STEVENSON, taken |11 one oe on Or About my 9, 2016 .,.... eeelee pee 250
xe t 47 - Medical Rr Bev cseeretreresenesnees 255
12 at the instance of the Defendant, under and puravant to | 12 aS
13° the Federal Rules of Civil Procedure, before KARA D. 13 ae eee
14 SHAWHAN, a Certified Realtime Reporter, Registered Merit {14 Disposition Of Original Exhibit/s:
15 Reporter and Notary Public in and for the State of |15 Attached To Original Tranacript
16 Wisconsin, at Holiday Inn, 4601 Calumet Avenue, 16
we ef ee
17 Manitowoc, Wisconsin, on Beptember 21, 2018, commencing |17
18 at 7:59 a.m. and concluding at 4:12 p.m. 18
19 19
20 20
21 21
22 22
23 23
24 24
25 25
Page 2 Page 4
1 APPEARANCES
5 > 1 TRANSCRIPT OF PROCEEDINGS
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
3 CARRIE VANCE. ¥ 2 THE VIDEOGRAPHER: We're now on the
MS. LESLIE » CARTER, + D P
4 310 Weat Wisconsin Avenue, Suite 500, 3 record for a matter in the U.S. District Court,
Ten as7 isa ee 203° 4 Eastern District of Wisconsin, Green Bay Division,
: pista pial f coh the Plaintiff. 5 Case No. 1:17-cv-00070, EEOC versus Wal-Mart Stores
7 MWH LAW GROUP, LLC, by § East, L.P.
735 North tates Street, 7 It's the 21st of Septernber, 2018. It's
BGT bakgecomets 99202, 8 now 7:59 Central Time. This is the video-recorded
9 Spee ieaaho® Den steier “th eaee fondant, 9 deposition of Amy Stevenson. We're in the
10 AL80 PRESENT 10 Manitowoc Holiday Inn. My name is Doug vanderHoof,
11 i iali i --
ee ee 11 legal video specialist, representing -- excuse me
12 Ms. Bazbare mares: a 7 12 -- Lexitas.
Mr. Doug vanderHoof, eographer.
13 13. For the record, would counsel please
14 sms ge 14 introduce themselves and state who they represent.
15 15 MR. HARLAN: Emery Harlan on behalf of
16 = Examination: Page (16 Defendant Wal-Mart.
17 By Mr. Rarlen. Ba eiesesieeseaneie ss a |? MS. VANCE: Attorney Carrie Vance with
By Ne. Vi Ce heer e eee eee eee SRR R Re Sere eee ee . «
2O By Mel Marans osll lessees eee EeTeeseeeeen vsase 282 |18 the United States Equal Employment Opportuni
~ yi PP
19 19 Commission.
1 ified: P .
20 “*nibite Identified “9° 120 MS. CARTER: And Attorney Leslie Carter
Exhibit 31 - ¢ f£D ents Ms. Stevenson : : sas
21 * Provided to EEOC and Wore Pooouced to [22 with the Equal Employment Opportunity Commission.
22° wxntpie 32. - Frege Release, cages gis ug uestec a 22. THE VIDEOGRAPHER: Thank you. Would you
& - L 8 0 ang ° e Estate
23 hibit 34 bus, £0 Tncompacency eenee i Ceweee ee eee 303, 23 swear the witness, please.
Ex t - ‘upte ee .
24 Exhibit 35 - CCAP Entry Regarding Worthless Check 24 AMY STEVENSON, called as a witness
25 Charge in Brown County. ...eseeeeeeeee. #13 /25 herein, having been first duly swom on oath, was
Min-U-Script® www.LexitasNG.com Lexitas 888-267-120 1-4
Pp

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 1of2 Docu

  
Amy Stevenson

 

 

 

 

 

 

EEOC v.
Wal-Mart Stores East, L.P. September 21, 2018
— Page 69 Page 71
1 Q. How did you end up at Northeast Missouri State? | 1 Q. Anybody else?
2 Were you coaching or something? 2 A. No.
3 A. That's a good guess, but no. I worked for Oscar | 3 Q. And what was the -- Oh, Never mind, All right.
4 Mayer and worked at a plant in Kirksville, 4 So how would you generally characterize your
5 Missouri, which is where that university was 5 financial situation at this point in time? Are you
6 located. 6 living check to check, or do you feel like you have
7 Q. And was your undergrad in accounting? 7 sufficient financial resources to meet your needs?
8 A. Yes. 8 A. I have sufficient financial resources to meet my
9 Q. Now, is this your first deposition you've ever 9 needs.
10 given? 10 Q. Okay. How about any criminal convictions?
11 A. I believe so, yes. 11 A. I, myself? None.
12 Q. You'd tend to remember that, wouldn't you? 12 Q. Well, you distinguish yourself.
13 A. Yeah. 13 A. Just because you didn't.
14 Q. After being grilled and asked a bunch of questions, |14 Q. Okay. Got it. Have you faced any sort of criminal
15 you'd tend to remember? 15 charges at all?
16 A. I've been grilled and asked questions before, but {16 A. No.
17 not in a deposition. 17 Q. Okay. Do you hold any -- Have you ever held any
18 Q. Okay. And have you ever had to testify ina court |18 licenses other than a driver's license?
19 proceeding? 19 A. ACPA license and a CDL license.
20 A. No. 20 Q. You were a driver at one point?
21 Q. Have you ever sued anybody? 21 A. Yes, sir.
22 A. No. 22 Q. Is that how you met Derek?
23 Q. And how about have you ever had anybody file suit |23 A. I met him before that.
24 against you? 24 Q. And is your CPA license active now?
25 A. Ihave. 25 A. No.
Page 70 Page 72
1 Q. Tell me about the cases that you've been involved | 1 Q. Why is it not active?
2 in, 2 A. The job I had when I got it was the motivation to
3 A. There's one, and it was after the fire at my store | 3 get the CPA. I do not -- I work for myself now,
4 that] mentioned. The lady that was going to buy 4 and | refuse to do people's taxes, so J'd have no
5 my store opted out of buying it, started her own 5 reason to keep my CPA license,
6 business, and then sued me for her loss of income. 6 Q. Okay. And have you ever faced any sort of
7 Q. Who represented you in that case? 7 discipline with -- relative to your status as a
8 A, The firm of Kummer, Lambert, Fox & Glandt. a CPA?
3 Q. And what was the outcome of that case? 9 A. No,
10 A. She dropped it. 10 Q. Okay. All right. So you told me about Good Humor,
11 Q. And you didn't have to pay. 11 so 1 know that's in your background. Tel! me about
12 A. No. 12 other positions you've held as an adult.
13 Q. And you didn't have to give a deposition? 13 A. I worked as an accountant for Oscar Mayer in
14 A. No. 14 Madison right out of college.
15 Q. Okay. Have you ever -- We know that you filed a |15 Q. What years, approximately?
16 charge on behalf of your sister in this case. Have 16 A. 1990.
17 you ever filed a charge of discrimination against 17 Q. Did you leave that position voluntarily?
18 anybody? 1s A. I then went to a plant in Missouri --
19 A. I did. 19 Q. Okay.
20 Q. And tell me about the charges or -- the charges you |20 A. -- and worked there.
21 filed against somebody. 21 Q. Still within Oscar Mayer.
22 A. In 1993] was let go while pregnant from I believe |22 A. Right. Left there voluntarily and drove truck for
23 it was called at the time Gold Bond-Good Humor up |23 a while with my then husband.
24 in Green Bay. It could have been called Breyers. 24 Q. And where was your home base when you were driving
25 Ican'tremember. There was a name change. 25 trucks?
7 —_ _ _|
www.LexitasNG.com Lexitas 888-267-1200 (18) Pages 69 - 72

Min-U-Script®

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 2of2 Document 200-1
